Walter Barefield was on February 22, 1922, by information filed in the county court of Stephens county, charged with having sold intoxicating liquor contrary to law. At the trial, June 3, 1922, by verdict of a jury he was found guilty as charged, assessing his punishment at confinement in the county jail for a period of 30 days and a fine of $50. From the judgment on the verdict he appeals.
The time for filing a brief supporting the appeal has passed, and, no brief having been filed, it may be assumed that the appeal has been abandoned. The cause has been regularly submitted on the record, which has been examined, disclosing no errors.
The judgment of the trial court is affirmed.